939 F.2d 907
Robert Lacy PARKER, Petitioner-Appellee, Cross-Appellant,v.Harry K. SINGLETARY, Secretary, Florida Department ofCorrections, and Robert A. Butterworth, AttorneyGeneral, State of Florida,Respondents-Appellants, Cross-Appellees.
No. 88-3189.
United States Court of Appeals,Eleventh Circuit.
July 29, 1991.

Henri Cawthon, Asst. Atty. Gen., Mark C. Menser, Dept. of Legal Affairs, Tallahassee, Fla., for respondents-appellants, cross-appellees.
Robert J. Link, Pajcic & Pajcic, Jacksonville, Fla., for petitioner-appellee, cross-appellant.
Appeals from the United States District Court for the Middle District of Florida;  Howell W. Melton, Judge.ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, Chief Judge, FAY and VANCE*, Circuit Judges.
PER CURIAM:


1
In accordance with the Supreme Court's holding in Parker v. Dugger, --- U.S. ----, 111 S.Ct. 731, 112 L.Ed.2d 812 (1991), we remand this case to the United States District Court for the Middle District of Florida.  The district court shall enter an order directing the State of Florida to initiate appropriate proceedings so that Robert Lacy Parker's death sentence may be reconsidered in light of the entire record of his trial, his sentencing hearing, and the trial judge's findings.  The district court shall give the State a reasonable period of time to initiate such proceedings.


2
REMANDED, with instructions.



*
 Judge Robert S. Vance was a member of the panel which heard oral argument but due to his death on December 16, 1989, did not participate in this decision.  This case is decided by a quorum.  See 28 U.S.C. Sec. 46(d)